DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 Claims 37-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 37 and 41 recite a method comprising: 
providing users prompts to enter data, and receiving data from a user comprising data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, other medical and nutritional analysis data, or a combination thereof; 
providing individualized recommendations to each user on lifestyle choices designed to prevent the progression of diabetes; 
aggregating results from the population of users and determining trends based on the recommendations provided to users and determining trends based on aggregated patient outcomes and providing reports to an administrator, providing data for an administrator to make decisions designed to prevent the progression of diabetes in the population of users.
The limitations of prompting users for data, receiving the data, providing individualized recommendations, aggregating results, and providing data to an administrator, as drafted, constitutes a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting a system comprising user devices with user interfaces in communication with a server, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, but for the “user interface” language, “prompting” and “accepting” in the context of this claim encompasses a person asking the user for data and receiving the data. Similarly, the limitation of providing recommendations, aggregating results, and providing data, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. a generic server). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a handheld device or webpage with a user interface communication with a server to perform the claimed steps. The device, webpage and server are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of inputting and outputting data, and aggregating data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using handheld device or a website and a server to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Dependent claims 37-40 recite the same abstract idea as in claim 37, and do not recite additional limitations sufficient to direct the claimed invention to significantly more. Claims 38 and 40 only recite additional details of the claimed abstract idea (frequency of recommendations and details of the population). Claim 39 only recites the user interface is a smartphone, computer table or wearable computing device. These devices are recited at a high level of generality and are directed merely to using a computer as a tool to perform the claimed abstract idea. 

3.	Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 37-41 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Claims 37 and 41 are rejected because they are drawn to a system comprising a population of patients and at least one administrator, and therefore encompass human organisms. Dependent claims 38-40 inherit the deficiencies of parent claim 37 through their dependencies, and are thus rejected for the same reasons. 


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 37-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 37 and 41, the claims recite “A system…comprising…
c. wherein each user has a user interface… and 
d. wherein each user receives push communications...” 
These limitations are indefinite because they are part of a system claim, but merely recite method steps. Therefore it is unclear as to whether or how these limitations further limit the claimed system. It is suggested that Applicant amend the claims to positively recite a user interface configured to receive push communications, prompts, etc.
	Claim 38 recites “the real-time specific recommendations of diet, exercise, and lifestyle elements”. There is insufficient antecedent basis for this limitation in the claims. Claim 37 only recites real time recommendations on lifestyle choices.  
	Dependent claims 39 and 40 inherit the deficiencies of parent claim 37 through their dependencies, and are thus rejected for the same reasons. 

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 37 and 39-41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. (US 2006/0031094 A1).
Regarding claims 37 and 39-41, Cohen discloses a system for the prevention of the progression of diabetes in a population of patients, comprising 
a. a population of patients comprising a plurality of users diagnosed with diabetes or prediabetes (Par. 12); 
b. at least one administrator comprising a trained medical professional and a system server (Par. 38); 
c. wherein each user has a user interface selected from a handheld computing device or a webpage in network communication with the server (Par. 40); 
d. wherein each user receives push communications on the user interface from the server comprising medical or lifestyle advice (e.g. online courses automatically sent [pushed] to the user’s computer – Par. 106), and wherein each user receives prompts to enter data (Par. 75), and wherein the user interface accepts user input comprising data on exercise, food consumption, body weight, blood sugar measurements, and blood A1C data, other medical and nutritional analysis data, or a combination thereof (e.g. blood glucose data may be manually entered - Par. 86); 
e. a virtual coaching component that provides individualized and automated recommendations in real time to each user through their user interface on lifestyle choices designed to prevent the progression of diabetes (Par.107); and
f. wherein the server aggregates results from the population of users and determines trends based on the recommendations provided to users and determines trends based on aggregated patient outcomes and provides reports to the at least one administrator, providing data for an administrator to make decisions designed to prevent the progression of diabetes in the population of users (Par’s. 69, 70, 189) (as per claims 37 and 41),
wherein a feedback loop is created between users entering data, users receiving individualized and automated recommendations, and users entering additional data based on the recommendations (Par. 189 – data for groups analyzed to identify trends and improve treatment plans for individuals) (as per claim 41),
the handheld user interface is selected from a smartphone, a computer tablet, or a wearable computing device (Par. 40) (as per claim 39), and
the user population is stratified into one or more subgroups (multiple groups - Par. 10) (as per claim 40).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2006/0031094 A1).
Regarding claim 38, Cohen does not appear to explicitly disclose the real-time specific recommendations of diet, exercise, and lifestyle elements provided to the user at least three times per day. However, the examiner takes OFFICIAL NOTICE that people commonly consume at least three meals per day. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Cohen by providing recommendations at least three times per day, corresponding to each meal a user may consume, to provide predictable results of helping the user to manage their blood sugar at each meal. 

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-982. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715